 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

oe ee xX
GENERAL ELECTRIC COMPANY, ;

Plaintiff,

ORDER
-against-
19-CV-3472 (VM)(KNF)

APR ENERGY PLC,

Defendant. :
woe eee ee xX
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
IT IS HEREBY ORDERED that a telephone conference shall be held in the above-
captioned action on January 9, 2020, at 11:00 a.m. All counsel are directed to call (888) 557-8511

and, thereafter, enter access code 4862532.

 

Dated: New York, New York SO ORDERED:
December 30, 2019 . .
L Ctr <igt hank PE
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
